     Case 2:20-cv-05668-JAK-KS Document 24 Filed 09/12/20 Page 1 of 5 Page ID #:101




 1
 2                                                                            JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      SECURITIES AND EXCHANGE            )         NO. 2:20-cv-05668-JAK-KS
11    COMMISSION,                        )
12              Plaintiff/Petitioner,    )
          v.                             )         FINAL JUDGMENT ENFORCING ORDER
13                                       )         OF THE SECURITIES AND EXCHANGE
      VERTICAL FUND GROUP, INC.,
14                                       )         COMMISSION AGAINST GUSTAVO A.
      GUSTAVO A. ALTUZARRA, and
      CHRISTOPHER R. CHASE,              )         ALTUZARRA
15
                 Defendants/Respondents. )
16    _________________________________ )
17
18          On April 8, 2020, Plaintiff, Securities and Exchange Commission (the “Commission”)
19    filed an Application Enforcing Compliance with a Commission Order against Defendants
20    Christopher R. Chase, Vertical Fund Group, Inc., and Gustavo A. Altuzarra in the United
21    States District Court for the Southern District of California. (Dkt. No. 1.) On June 22, 2020,
22    the matter was transferred to the Central District of California and assigned to the
23    undersigned United States District Judge. (Dkt. No. 12.) On July 15, 2020 the matter was
24    referred to U.S. Magistrate Judge Karen L. Stevenson to conduct all proceedings necessary
25    and to prepare a proposed Order for the Court’s consideration. (Dkt. No. 21.) On August
26    28, 2020, Magistrate Judge Stevenson held a telephonic hearing on the Application to
27    Enforce Compliance with the Commission Order and recommended that the Application be
28

                                                   1
     Case 2:20-cv-05668-JAK-KS Document 24 Filed 09/12/20 Page 2 of 5 Page ID #:102




 1    granted in its entirety.   (Dkt. No. 23.)    Accordingly, the Court HEREBY enters final
 2    judgment against Gustavo A. Altuzarra as follows:
 3          Plaintiff, Securities and Exchange Commission (the “Commission”), having applied to
 4    the Court for a Judgment pursuant to Section 20(c) of the Securities Act of 1933 (“Securities
 5    Act”), 15 U.S.C. § 77t(c), Section 21(e)(1) of the Securities Exchange Act of 1934
 6    (“Exchange Act”), 15 U.S.C. § 78u(e)(1), Section 209(d) of the Investment Advisers Act of
 7    1940 (“Advisers Act”), 15 U.S.C. § 80b-9(d), and Section 42(d) of the Investment Company
 8    Act of 1940 (“Investment Company Act”), 15 U.S.C. §80a-41(d), enforcing compliance by
 9    Defendant Gustavo A. Altuzarra (“Altuzarra”) with a final Commission order entered
10    against him on August 22, 2017 (the “Commission Order”) which, in part, ordered Altuzarra
11    to pay, jointly and severally with Defendants Vertical Fund Group, Inc. (“VFG”), and
12    Christopher R. Chase (“Chase”), disgorgement of $6,272,549 plus $362,408 in prejudgment
13    interest for a total of $6,634,957, a civil penalty in the amount of $2,400,000 and applicable
14    interest, and injunctive relief. It appearing to the Court that such a Judgment should enter, it
15    is hereby:
16                                                   I.
17          ORDERED, ADJUDGED, AND DECREED that the Commission Order be and the
18    same hereby is enforced.
19                                                  II.
20          FURTHER ORDERED, ADJUDGED, AND DECREED, that Altuzarra shall pay to
21    the Commission disgorgement in the amount of $6,272,549 plus pre-order interest in the
22    amount of $362,408 and all post-order interest accrued pursuant to Rule             600 of the
23    Commission’s Rules of Practice, 17 C.F.R. § 201.600, through the entry of this Final
24    Judgment; and a civil money penalty in the amount of $2,400,000 plus all post-order interest
25    accrued pursuant to 31 U.S.C. §3717 through the entry of this Final Judgment.
26          Defendant may transmit payment in one of the ways set forth in paragraph V below.
27    Defendant shall simultaneously transmit photocopies of evidence of payment and case
28    identifying information to the Commission’s counsel in this action.           By making this

                                                    2
     Case 2:20-cv-05668-JAK-KS Document 24 Filed 09/12/20 Page 3 of 5 Page ID #:103




 1    payment, Defendant relinquishes all legal and equitable right, title, and interest in such funds
 2    and no part of the funds shall be returned to Defendant.
 3          The Commission shall hold the funds (collectively, the “Fund”) and may propose a
 4    plan to distribute the Fund subject to the Court’s approval.            The Court shall retain
 5    jurisdiction over the administration of any distribution of the Fund. If the Commission staff
 6    determines that the Fund will not be distributed, the Commission shall send the funds paid
 7    pursuant to this Final Judgment to the United States Treasury.
 8                                                   III.
 9          FURTHER ORDERED, ADJUDGED, AND DECREED, that Altuzarra shall cease
10    and desist from committing or causing any violations and any future violations of Section
11    17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder,
12    Sections 206(1), 206(2), and 206(4) of the Advisers Act and Rules 206(4)-7 and 206(4)-8
13    thereunder, and Sections 17(a)(1), 17(a)(3) and 34(b) of the Investment Company Act.
14                                                   IV.
15          FURTHER ORDERED, ADJUDGED, AND DECREED, that Altuzarra is (a)
16    barred from associating with any broker, dealer, investment adviser, municipal securities
17    dealer, municipal advisor, transfer agent, or nationally recognized statistical rating
18    organization; (b) prohibited from serving or acting as an employee, officer, director, member
19    of an advisory board, investment adviser or depositor of, or principal underwriter for, a
20    registered investment company or affiliated person of such investment adviser, depositor, or
21    principal underwriter; and (c) barred from participating in any offering of a penny stock,
22    including: acting as a promoter, finder, consultant, agent or other person who engages in
23    activities with a broker, dealer or issuer for purposes of the issuance or trading in any penny
24    stock, or inducing or attempting to induce the purchase or sale of any penny stock. Altuzarra
25    has the right to apply for reentry to the appropriate self-regulatory organization or, if none, to
26    the Commission.
27    \\
28    \\

                                                     3
     Case 2:20-cv-05668-JAK-KS Document 24 Filed 09/12/20 Page 4 of 5 Page ID #:104




 1                                                V.
 2    FURTHER ORDERED, ADJUDGED, AND DECREED, that Altuzarra shall make
 3    payment in one of the following ways:
 4          (1)    Altuzarra may transmit payment electronically to the Commission, which will
 5    provide detailed ACH transfer/Fedwire instructions upon request;
 6          (2)    Altuzarra may make direct payment from a bank account via Pay.gov through
 7    the SEC website at http://www.sec.gov/about/offices/ofm.htm; or
 8          (3)    Altuzarra may pay by certified check, bank cashier’s check, or United States
 9    postal money order, made payable to the Securities and Exchange Commission and hand-
10    delivered or mailed to:
11           Enterprise Services Center
12           Accounts Receivable Branch
13           HQ Bldg., Room 181, AMZ-341
14           6500 South MacArthur Boulevard
15           Oklahoma City, OK 73169
16
17          Payments by check or money order must be accompanied by a cover letter identifying
18    Altuzarra as Defendant in this action, and the name of this Court and the docket number of
19    this action; a copy of the cover letter and check or money order must be sent to Christy J.
20    White, Securities and Exchange Commission, 100 F Street, NE, Mail stop 5628,
21    Washington, DC 20549-0022. Upon such payments being fully made, the Commission will
22    provide Altuzarra with a full satisfaction of judgment and discharge any judgment lien it
23    may have docketed.
24                                               VI.
25          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
26    the foregoing, may order such relief as may be necessary for enforcement of any order of
27    this Court as to disgorgement and prejudgment interest through civil contempt and/or other
28    collection procedures authorized by law.

                                                  4
     Case 2:20-cv-05668-JAK-KS Document 24 Filed 09/12/20 Page 5 of 5 Page ID #:105




 1                                                VII.
 2          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
 3    the foregoing, may order such relief as may be necessary for enforcement of any order of
 4    this Court as to the civil monetary penalty pursuant to the Federal Debt Collection
 5    Procedures Act, 28 U.S.C. §§ 3001 – 3308.
 6                                                VIII.
 7          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall retain
 8    jurisdiction of this matter for the purposes of enforcing the terms of this Judgment. Post
 9    Judgment interest shall accrue pursuant to 28 U.S.C. § 1961, from the date of this Final
10    Judgment until the date all amounts owed have been paid.
11                                                 IX.
12          FURTHER ORDERED, ADJUDGED, AND DECREED, that, solely for purposes
13    of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523,
14    the allegations in the Application are true and admitted by Altuzarra, and further, any debt
15    for disgorgement, prejudgment interest, civil penalty or other amounts due by Altuzarra
16    under this Final Judgment or any other judgment, order, consent order, decree or settlement
17    agreement entered in connection with this proceeding, is a debt for the violation Altuzarra of
18    the federal securities laws or any regulation or order issued under such laws, as set forth in
19    Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
20
21    Dated: September 12, 2020
22                                                         ______________________________
23                                                              JOHN A. KRONSTADT
                                                            UNITED STATES DISTRICT JUDGE
24
25    Presented by:
26
         KAREN L. STEVENSON
27    UNITED STATES MAGISTRATE JUDGE
28

                                                   5
